Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s reply filed on 1/20/2022 has been acknowledged.
	Claims 1-5, and 7-17 are pending.
	Claim 6 has been canceled.
	Claim 1 has been amended.
	Claim 7-8, 11-12, and 16-17 remain withdrawn as being directed to a nonelected species.
	Claims 1-5, 9-10, and 13-15 are under examination.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Rejections Withdrawn
	Rejection of claim 6 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s cancelation of claim 6.
	Rejection of claims 1-2, 4-6, 9-10 and 13-15 as being unpatentable   over the teaching of Fromond in view of Ma and R&D Systems, Human PDGF-C antibody, MAB 1560 (hereinafter "R&D") is withdrawn in view of Applicant’s cancelation of claim 6.

New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-10 and 13-15 remain/are rejected under 35 U.S.C. 103 as being unpatentable over the teaching of Fromond (WO 2013/160359; hereinafter "Fromond") in view of Ma, et al., Int J Biol Sci, 2015; 1 1(5):618-28 (hereinafter "Ma") and as evidenced by Yin et al., Breast Cancer Res, 2020; 22:61 (hereinafter "Yin"). 
	In regards to claims 1-2, 4-5, 9-10, 13-15, Fromond teaches an human/humanized isolated monoclonal antibody binding to the antigen PDGF-C (Claim 1 and 44). 
	Fromond teaches or use in treating or inhibiting a benign, premalignant or malignant tumor (Claim 12). 
	Fromond teaches that the individual to be treated is a human (Page 24, lines 17-30)
	Fromond teaches a preventing or inhibiting an intended disease or disorder, an effective amount of the anti-PDGF-C antibody or fragment thereof according to the invention, or the nucleic acid encoding any of these, is administered to a subject in need thereof (Page 24, lines 17-31).

	In regards to claim 4, Fromond teaches two or more different active substances, one being an anti- PDGF-C antibody or fragment thereof or nucleic acid encoding thereof, can be combined in a single medicament or formulation. Alternatively, the two or more different active substances are provided as individual medicaments (wherein the medicament not comprising an anti-PDGF-C antibody or fragment thereof or nucleic acid encoding thereof can still be a combination of two or more other active substances) to be administered to the patient in a prescribed dosing regimen which can involve sequential and/or concurrent administration or administrations. Antibodies for instance indeed have the advantage of having favorable pharmacokinetics in the sense that they have a relatively long half-life. The sequential administration of two medicaments implies that the administration of the anti-PDGF-C antibody or fragment thereof or nucleic acid encoding any thereof according to the invention is preceded or followed by at least one administration of the other active substance or medicament. (Page 17, last paragraph – Pager 18, first paragraph).
	Fromond teaches the additional active substance or agent can be any agent recognized in the art as useful in the prevention, inhibition or treatment of the intended disease or disorder. In general, the additional active substance or agent can for instance be a chemotherapeutic agent (Page 18, lines 14-20).
	Fromond also teaches as examples of chemotherapeutic agents, anti-hormonal agents that act to regulate or inhibit hormone action on tumors such as anti-estrogens including tamoxifen (Page 20, lines 20-25). In regards to claim 14, as evidenced by Yin, Gene expression profiling analysis often classifies TNBC (triple negative breast cancer) as a subtype of basal-like breast cancer (BLBC) nd paragraph). Thus the limitation of a basal-like breast cancer is necessarily met from the method of Fromond, which teaches a method of treating triple negative breast cancer.
	In regards to claim 15, as the method of Fromond teaches a method of treating triple negative breast cancer which is not expressing the genes for estrogen receptor (ER), this would necessarily include ER-negative breast cancers wherein the primary tumor was ER-negative.
	Fromond does not explicitly teach a method comprising administering a therapeutically effective amount of an anti-PDGF-CC antibody and tamoxifen.
	This deficiency is made up for by Ma.
	Ma teaches Tamoxifen Inhibits ER-negative breast cancer cell invasion and metastasis by accelerating Twist1 degradation (Abstract).
	Thus, it would be obvious to one of ordinary skill in the art to modify the method of treating a triple negative breast cancer in a human subject by administering an anti-PDGF-C antibody in combination with another active agent, to specifically use tamoxifen as the active agent, as taught by Ma. One of ordinary skill would have been motivated to use tamoxifen as tamoxifen can be used not only to treat ER-positive breast cancers but also to reduce Twist1-mediated invasion and metastasis in ER-negative breast cancers (Ma, Abstract). 
	Further, one of ordinary skill in the arts would have had a reasonable expectation of success, as Fromond teaches that two or more different active substances, one being an anti- PDGF-C antibody or fragment thereof or nucleic acid encoding thereof, can be combined in a single medicament or formulation; and further teaches as an example of chemotherapeutic agent, tamoxifen. Further, as Fromond teaches that an anti- PDGF-C antibody treats ER negative breast cancer in human subjects, and Ma teaches that tamoxifen treats ER negative breast cancer, one ordinary skill would have had a reasonable expectation that the combination of those two, would result in an effective treatment of ER negative breast cancer.
Claims 1-5, 9-10, and 13-15 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Fromond in view of Ma and Saal, et al., C/in Caner Res, 2007; 13(7): 1987-94 (hereinafter "Saal").
	The teachings of Fromond and Ma are discussed supra.
	Fromond and Ma do not teach that the individual has suffered from ER-negative breast cancer, and wherein said breast cancer in said individual has been treated by surgery, and wherein said treatment reduces the risk of relapse.
	This deficiency is made up for by Saal.
	Saal discloses a favorable prognosis after adjuvant tamoxifen treatment in ER-negative breast cancer human patients (Abstract, Conclusion).
	Saal further discloses that human patients in their study were operated with either modified radical mastectomy or breast conservation surgery in combination with axillary lymph node dissection (Page 1988, 2nd column – Page 1989, 1st column, Materials and Methods, Patients).
	Thus, it would be obvious to one of ordinary skill in the art to modify the method as taught by Fromond and Ma, to further comprise treating an individual wherein the individual has suffered from ER-negative breast cancer, and wherein said breast cancer in said individual has been treated by surgery, and wherein said treatment reduces the risk of relapse.
	As Fromond and Ma teach the method of treating a triple negative breast cancer by administering an anti-PDGF-C antibody and tamoxifen to a human individual, and Saal teaches that adjuvant tamoxifen treatment in ER-negative breast cancer human patients shows a favorable prognosis, it would be obvious to one of ordinary skill in the art to treat ER-negative breast cancers. 
	One of ordinary skill in the art would be motivated to treat a triple negative breast cancer/ERβ-positive (ER-negative breast cancer) by administering an anti-PDGF-C antibody and tamoxifen to an individual wherein the individual has suffered from ER-negative breast cancer, and wherein said breast 
	Further, one would have had a reasonable expectation of success since Saal teaches a favorable prognosis after adjuvant tamoxifen treatment in ER-negative breast cancer patients, and triple negative breast cancer.
Response to Arguments
	Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. Applicant disagrees with the rejections and traverses at least on the basis that there is no actual reasonable expectation of success from the administration of an anti-PDGF-CC antibody and an anti-estrogen or an inhibitor of PDGF-R and an anti-estrogen to a human subject for the treatment of ER-negative breast cancer flowing from any cited reference. Based on the actual knowledge in the art, one of ordinary skill in the art would not expect any success from the administration of tamoxifen to any individual that presents with ER negative breast cancer as the art well understood at the time the application was filed that administration of tamoxifen in such a genetic background is ineffective. Applicant directs the examiner's attention to the attached Campos Declaration. As is evidenced by the attached Campos Declaration as well as the citations therein, hormonal therapy is not indicated for individuals with ER-negative breast cancer as it is understood and proven to be ineffective. Thus, the asserted teaching of Fromond actually is understood by one of ordinary skill in the art as teaching that one would not combine the antibodies of Fromond with tamoxifen for the treatment of ER-negative breast cancer.
	However, as discussed in the 9/23/2021 Office Action, Fromond teaches two or more different active substances, one being an human/humanized anti- PDGF-C antibody or fragment thereof or nucleic acid encoding thereof, can be combined in a single medicament or formulation (Claim 4). 
	Ma is not limited to an in vitro study. Ma clearly teaches tamoxifen treatment significantly reduced the lung metastasis derived from an ER-negative mammary tumor cells in mice in addition to teaching that tamoxifen treatment reduces the invasive capability of mammary tumor cells. Further, Applicant states Ma is merely an in vitro study that is designed merely to probe the function of Twist1, however Examiner notes that Ma is a study regarding tamoxifen doses used to induce Twist1 degradation and inhibit cell invasion and metastasis in ER-negative breast cancer cells (Page 627, left column, 1st paragraph), is thus directly related to treatment of ER-negative breast cancer.
	Thus, one of ordinary skill in the arts would have modified the method of Fromond to further comprise tamoxifen, as taught by Ma.
	Further, Applicant emphasizes the current guidelines that determine clinical practice advises against the use of anti-hormonal therapy for ER-negative breast cancer. Examiner reminds Applicant that the guidelines that determine clinical practice are not the standards used in patent examination. 
	The cited art, Ma, specifically teaches tamoxifen treats ER-negative breast cancer, both in vitro and in vivo. The standard of patent examination is not based on the standard for clinical trials even though they are taken into consideration. The fact remains that there is art that teaches treating ER-negative breast cancer with tamoxifen. Taking into the references as a whole, the references show a reasonable expectation of success, since there is in vitro and in vivo data showing tamoxifen can be used to treat ER-negative breast cancer. Each limitation is taught in addition to proper motivation and a reasonable expectation of success. 

	Applicant's arguments are not persuasive. As evidenced by Austin  (Austin D, Hamilton N, Elshimali Y, Pietras R, Wu Y, Vadgama J. Estrogen receptor-beta is a potential target for triple negative breast cancer treatment. Oncotarget. 2018;9(74):33912-33930. Published 2018 Sep 21. doi:10.18632/oncotarget.26089), estrogen receptor-beta is a potential target for triple negative breast cancer treatment. Austin discloses that ERβ is expressed in TNBC (Abstract). As Saal teaches positive ERβ is associated with tamoxifen response, one of ordinary skill in the arts would have reasonably expected that tamoxifen treatment would be useful for TNBC, which is as evidenced by instant claim 13, is an ER-negative breast cancer. Austin also discloses that ERβ and IGF2 were found to be upregulated in our TNBC cell lines when compared to other cell types (Abstract). TNBC cells treated with ERβ agonist displayed significant increase in cell proliferation and migration when compared to controls (Abstract). AA tissue samples from TNBC patients had higher expression of ERβ (Abstract). African-American breast cancer TNBC tissue samples from TNBC patients have higher expression of ERβ (Abstract). In addition, TNBC cell lines were also found to express high levels of ERβ (Abstract).
	Thus, TNBC, which are ER-negative breast cancers, lack ERα, and not ERβ. Further Applicant’s working examples only detect activity in regards ERα (Instant Specification, page 52, line 23; page 53, 
	Applicant states that for the first time it was found that administration of anti-PDGF-CC antibodies will convert ER-negative breast cancers into ER-positive breast cancers. This finding is not identified in the office action as taught anywhere in Fromond, Ma, Saal, or any other cited reference. Thus, prior to the findings of the inventors of the present application, one of ordinary skill in the art would not have any expectation of success using tamoxifen or any other anti-hormonal treatment for the treatment of ER-negative breast cancers. The inventors found that, contrary to this art expected negative effect, one can force cancer cells that are normally ER-negative to cells that are for the first time susceptible to tamoxifen or other anti-hormonal therapy. No teaching in any cited reference suggests this function as identified by the present inventors and for the first time provides the only basis for any expectation that the use of anti-hormonal therapy could work.	However, as discussed supra, one of ordinary skill in the arts would have found it obvious to treat ER-negative breast cancers with anti-PDGF-CC antibodies in combination with tamoxifen, in view of the teachings of the prior art.
	Although the prior art does not address the function of anti-PDGF-CC antibodies converting ER-negative breast cancers into ER-positive breast cancers, according to MPEP 2144 Section IV, one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005). It would be obvious for one of ordinary skill in the art to modify the method as taught by Fromond, to further comprise Tamoxifen, as taught by Ma. Fromond already teaches two or more different active substances, one being an anti- PDGF-C antibody or fragment thereof or nucleic acid encoding thereof, can be combined in a single medicament or formulation to treat ER-negative breast cancer. Ma discloses in vitro and in vivo data showing tamoxifen can be used to treat ER-negative breast cancer. Thus, one of ordinary skill in the art would be motivated in vitro and in vivo data showing tamoxifen can be used to treat ER-negative breast cancer, one of ordinary skill in the art would have a reasonable expectation of success that it would also work when the subject is human.
	Thus, although the motivation addressed may be different from the instantly claimed invention, the prior art still teaches towards a method for treatment of ER-negative breast cancer in an individual in need thereof, said method comprising administering a therapeutically effective amount of an anti-PDGF-CC antibody and tamoxifen to said individual either simultaneously or sequentially in any order, thereby treating the ER-negative breast cancer, wherein the individual is a human being.
	 
	Taking note of Examples 1-3 and Figures 7-8 of the instant specification, the data of Example 1 describe use of an upregulated expression of ER-alpha upon treatment with anti-PDGF-CC antibody A3B6 (Page 58, lines 1-20). However, in regards to Example 2, although Applicant concludes that that neutralization of PDGF-CC sensitizes previously impervious triple negative breast tumors to the action of endocrine therapy in the form of aromatase inhibitors (Page 59, lines 14-16), Figure 7 shows that A3B6 alone is effective in treating ER- breast cancer. Further, according to Figure 7, the combination of A3B6 and Letrozole is not synergistic, and is only additive at best. Taking further into account Example 3, the data only shows that the imatinib and tamoxifen group results in smaller tumors. However, Figure 8 shows that tamoxifen alone is already effective in treating ER- breast cancer. Although imatinib increases the efficacy of tamoxifen, the combination of imatinib and tamoxifen is not synergistic, and is only additive at best. 
	As stated in MPEP 716.02(a), “’A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.’ In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result "). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”
	Applicant has neither shown a greater than expected result, nor demonstrated synergy. The expected result was that the combination of an anti-PDGF-CC antibody and an anti-estrogen would be more effective in treating ER-negative breast cancer than a treatment comprising an anti-PDGF-CC antibody alone or a treatment comprising an anti-estrogen alone. Applicant’s data only shows the expected results without any evidence of synergy.

Declaration under 37 CFR 1.132
	The declaration under 37 CFR 1.132 filed 1/20/2022 is insufficient to overcome the rejection of claims 1-5, 9-10, and 13-15  based upon Fromond in view of Ma and Saal as set forth in the last Office action.
	In regards to paragraph 2 of the declaration, Examiner acknowledges claims in US patent application 15/774,341 are based on the finding that that ER-negative breast cancers can be converted into ER-positive breast cancers by treatment with anti-PDGF-CC antibodies. 
	However, as discussed supra, although the motivation addressed may be different from the instantly claimed invention, the prior art still teaches towards a method for treatment of ER-negative breast cancer in an individual in need thereof, said method comprising administering a therapeutically effective amount of an anti-PDGF-CC antibody and tamoxifen to said individual either simultaneously or sequentially in any order, thereby treating the ER-negative breast cancer, wherein the individual is a human being.

	Examiner further acknowledges that existing guidelines from the main Medical Oncology Associations that determine clinical practice advise against the use of anti-hormonal therapy for ER-negative breast cancers given the lack of effectiveness in this diagnosis.
	In regards to paragraph 5 of the declaration, Examiner acknowledges a medical oncologist would not consider treating women diagnosed with ER-negative breast cancer with tamoxifen. 
	However, in regards to paragraphs 3 and 5 of the declaration, as discussed supra, Examiner reminds Applicant that the guidelines that determine clinical practice are not the standards used in patent examination. The cited art, Ma, specifically teaches tamoxifen treats ER-negative breast cancer, both in vitro and in vivo. The standard of patent examination is not based on the standard for clinical trials even though they are taken into consideration. The fact remains that there is art that teaches treating ER-negative breast cancer with tamoxifen. Taking into the references as a whole, the references show a reasonable expectation of success, since there is in vitro and in vivo data showing tamoxifen can be used to treat ER-negative breast cancer. Each limitation is taught in addition to proper motivation and a reasonable expectation of success.
	Further, NCT01234532 (clinical trial, October 7, 2013 (v9)), discloses a study of Entinostat and Anastrozole/Tamoxifen in Women with Triple Negative Breast Cancer. Also, Dowsett (Ann Oncol. 2006 May;17(5):818-26. doi: 10.1093/annonc/mdl016. Epub 2006 Feb 23.) discloses that ER-negative PgR-positive group of patients may gain substantial benefit from tamoxifen (Page 824, paragraph beginning ER-negative patients also showed a strong trend to benefit from tamoxifen (Abstract, Results). Measurement of PgR status in ER-negative patients defines a group of patients that benefit from tamoxifen but would be excluded from tamoxifen therapy on the basis of ER status alone (Abstract, Conclusions).	In regards to paragraph 6 of the declaration, as evidenced by Austin, ERβ is a potential target for triple negative breast cancer treatment. Austin discloses that ERβ is expressed in TNBC (Abstract). Thus, as evidenced by Austin, TNBC, which are ER-negative breast cancers, lack ERα, and not ERβ. Further, the specification does not define ER-negative as lacking both ERα and ERβ. As Saal teaches positive ERβ is associated with tamoxifen response, one of ordinary skill in the arts would have reasonably expected that tamoxifen treatment would be useful for TNBC, which is as evidenced by instant claim 13, is an ER-negative breast cancer. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643